



MITEK SYSTEMS, INC.
DIRECTOR RESTRICTED STOCK UNIT PLAN


1.
INTRODUCTION.

The Company’s Board of Directors originally adopted the Mitek Systems, Inc.
Non-Employee Director Restricted Stock Unit Plan to be effective on the Adoption
Date conditioned on and subject to obtaining Company stockholder approval as
provided in Section 10 below.  The Board amended and restated and renamed the
Plan to be the Mitek Systems, Inc.  Director Restricted Stock Unit Plan on
January 12, 2011, conditioned on and subject to obtaining Company stockholder
approval as provided in Section 10 below, in order to allow Directors to be
eligible to participate in the Plan.  Awards granted under the Plan prior to the
Stockholder Approval Date may not be settled or Shares released to any
Participant until such stockholder approval is obtained.
The purpose of the Plan is to (i) attract and retain the services of persons
eligible to participate in the Plan; (ii) motivate Directors and Non-Employee
Directors, by means of appropriate equity incentives, to achieve long-term
performance goals; (iii) provide equity and incentive compensation opportunities
that are competitive with those of other similar companies; and (iv) further
align Participants’ interests with those of the Company’s other stockholders
through compensation that is based on the Company’s common stock and thereby
promote the long-term financial interest of the Company and its affiliates,
including the growth in value of the Company’s equity and enhancement of
long-term stockholder return.
The Plan seeks to achieve this purpose by providing for Awards in the form of
Restricted Stock Units.
This Plan and all Awards shall be construed in accordance with and governed by
the laws of the State of Delaware, but without regard to its conflict of law
provisions.  Capitalized terms shall have the meaning provided in Section 2
unless otherwise provided in this Plan or any applicable Award agreement.
2.
DEFINITIONS.

(a) “Adoption Date” means December 6, 2010.
(b) “Affiliate” means any entity other than a Subsidiary, if the Company and/or
one or more Subsidiaries own not less than 50% of such entity.  For purposes of
determining an individual’s “Service,” this definition shall include any entity
other than a Subsidiary, if the Company, a Parent and/or one or more
Subsidiaries own not less than 50% of such entity.
(c) “Award” means any award of Restricted Stock Units under the Plan.
(d) “Board” means the Board of Directors of the Company, as constituted from
time to time.
(e) “Cause” means, except as may otherwise be provided in a Participant’s Award
agreement (and in such case the Award agreement shall govern as to the
definition of Cause), the occurrence of any one or more of the
following:  (i) dishonesty, incompetence or gross negligence in the discharge of
the Participant’s duties; (ii) theft, embezzlement, fraud, breach of
confidentiality, or unauthorized disclosure or use of inside information,
recipes, processes, customer and employee lists, trade secrets, or other Company
proprietary information; (iii) willful material violation of any law, rule, or
regulation of any governing authority or of the Company’s policies and
procedures, including without limitation the Company’s Code of Ethics and Code
of Conduct; (iv) material breach of any agreement with the Company;
(v) intentional conduct which is injurious to the reputation, business or assets
of the Company; (vi) solicitation of Employees to work for any other business
entity; and/or (vii) any other act or omission by a Participant that, in the
opinion of the Board, could reasonably be expected to materially adversely
affect the Company’s or a Subsidiary’s or an Affiliate’s business, financial
condition, prospects and/or reputation.
(f) “Change in Control” means, except as may otherwise be provided in a
Participant’s Award agreement (and in such case the Award agreement shall govern
as to the definition of Change in Control), the consummation of any one or more
of the following:
(i) a change in the ownership of the Company within the meaning of Code
section 409A;
(ii) a change in the effective control of the Company within the meaning of Code
section 409A; or





--------------------------------------------------------------------------------





(iii) change in the ownership of a substantial portion of the assets of the
Company within the meaning of Code section 409A; or
(iv) the consummation of a complete liquidation or dissolution of the Company.
A transaction shall not constitute a Change in Control if its sole purpose is to
change the state of the Company’s incorporation or to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transactions.
(g) “Code” means the Internal Revenue Code of 1986, as amended, and the
regulations and interpretations promulgated thereunder.
(h) “Common Stock” means the Company’s common stock, $0.001 par value per share,
and any other securities into which such shares are changed, for which such
shares are exchanged or which may be issued in respect thereof.
(i) “Company” means Mitek Systems, Inc., a Delaware corporation.
(j) “Consultant” means an individual who performs bona fide services to the
Company, a Parent, a Subsidiary or an Affiliate, other than as an Employee or
Director or Non-Employee Director.
(k) “Director” means a member of the Board who is also an Employee.
(l) “Disability” means, except as may otherwise be provided in a Participant’s
Award agreement (and in such case the Award agreement shall govern as to the
definition of Disability), that the Participant is classified as disabled under
a long-term disability policy of the Company or, if no such policy applies, the
Participant is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or which has lasted or can be expected to last for a
continuous period of not less than 12 months.  For all purposes with respect to
the Plan, the Disability of a Participant shall be determined solely by the
Board on the basis of such medical evidence as the Board deems warranted under
the circumstances.
(m) “Employee” means any individual who is a common-law employee of the Company
(including any individual who is also a Director), or of a Parent, or of a
Subsidiary or of an Affiliate.
(n) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
(o) “Fair Market Value” means the market price of a Share and shall be equal to
the closing price (or closing bid, if no sales were reported) for a Share on
such day as quoted by the exchange or over-the-counter market on which the
Common Stock is listed (or the exchange or market with the greatest trading
volume, if quoted or listed on more than one exchange or market).  If there is
no closing sale or closing bid price, the closing sales or bid price shall be
the price on the last preceding day for which such quotation exists.  If the
Common Stock is not listed or quoted on an exchange or over-the- counter market,
the Board shall determine the fair market value in good faith.
Whenever possible, the determination of Fair Market Value shall be based on the
prices reported by the applicable exchange or the OTC Bulletin Board, as
applicable, or a nationally recognized publisher of stock prices or quotations
(including an electronic on-line publication).  Such determination shall be
conclusive and binding on all persons.
(p) “Fiscal Year” means the Company’s fiscal year.
(q) “Non-Employee Director” means a member of the Board who is not an Employee.
(r) “Officer” means an individual who is an officer of the Company within the
meaning of Rule 16a-1(f) of the Exchange Act.
(s) “Parent” means any corporation (other than the Company) in an unbroken chain
of corporations ending with the Company, if each of the corporations other than
the Company owns stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.  A corporation that attains the status of a Parent on a date
after the Adoption Date shall be considered a Parent commencing as of such date.
(t) “Participant” means an individual or estate or other entity that holds an
Award.





--------------------------------------------------------------------------------





(u) “Plan” means this Mitek Systems, Inc.  Director Restricted Stock Unit Plan
as it may be amended from time to time.
(v) “Restricted Stock Unit” means a bookkeeping entry representing the
equivalent of one Share, as awarded under the Plan and as provided in Section 6.
(w) “Restricted Stock Unit Agreement” means the agreement described in Section 6
evidencing each Award of Restricted Stock Units.
(x) “SEC” means the Securities and Exchange Commission.
(y) “Securities Act” means the Securities Act of 1933, as amended.
(z) “Separation From Service” has the meaning provided to such term under Code
Section 409A and the regulations promulgated thereunder.
(aa) “Service” means service as an Employee, Director, Non-Employee Director or
Consultant.  Service will be deemed terminated as soon as the entity to which
Service is being provided is no longer either (i) the Company, (ii) a Parent,
(iii) a Subsidiary or (iv) an Affiliate.  The Board determines when Service
commences and terminates for all purposes with respect to the Plan.
(bb) “Share” means one share of Common Stock.
(cc) “Stockholder Approval Date” means the date that the Company’s stockholders
approve this Plan.
(dd) “Subsidiary” means any corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company, if each of the corporations
other than the last corporation in the unbroken chain owns stock possessing
fifty percent (50%) or more of the total combined voting power of all classes of
stock in one of the other corporations in such chain.  A corporation that
attains the status of a Subsidiary on a date after the Adoption Date shall be
considered a Subsidiary commencing as of such date.
3.
ADMINISTRATION.

(a) Authority of the Board.  The Board shall administer the Plan.  Subject to
the provisions of the Plan, the Board shall have full authority and discretion
to take any actions it deems necessary or advisable.  Such actions shall include
without limitation:
(i) determining Directors and Non-Employee Directors who are to receive Awards
under the Plan;
(ii) determining the type, number, vesting requirements, performance objectives
(if any) and their degree of satisfaction, and other features and conditions of
such Awards and amending such Awards;
(iii) correcting any defect, supplying any omission, or reconciling or
clarifying any inconsistency in the Plan or any Award agreement;
(iv) accelerating the vesting, or extending the post-termination exercise term,
or waiving restrictions, of Awards at any time and under such terms and
conditions as it deems appropriate;
(v) interpreting the Plan and any Award agreements;
(vi) making all other decisions relating to the operation of the Plan; and
(vii) granting Awards to Directors and Non-Employee Directors who are foreign
nationals on such terms and conditions different from those specified in the
Plan, which may be necessary or desirable to foster and promote achievement of
the purposes of the Plan, and adopting such modifications, procedures, and/or
subplans (with any such subplans attached as appendices to the Plan) and the
like as may be necessary or desirable to comply with provisions of the laws or
regulations of other countries or jurisdictions to ensure the viability of the
benefits from Awards granted to Participants employed in such countries or
jurisdictions, or to meet the requirements that permit the Plan to operate in a
qualified or tax efficient manner, and/or comply with applicable foreign laws or
regulations.





--------------------------------------------------------------------------------





The Board may adopt such rules or guidelines, as it deems appropriate to
implement the Plan.  The Board’s determinations under the Plan shall be final,
conclusive and binding on all persons.  The Board’s decisions and determinations
need not be uniform and may be made selectively among Participants in the
Board’s sole discretion.  The Board’s decisions and determinations will be
afforded the maximum deference provided by applicable law.
(b) Indemnification.  To the maximum extent permitted by applicable law, each
member of the Board, and any persons (including without limitation Employees and
Officers) who are delegated by the Board to perform administrative functions in
connection with the Plan, shall be indemnified and held harmless by the Company
against and from (i) any loss, cost, liability, or expense that may be imposed
upon or reasonably incurred by him or her in connection with or resulting from
any claim, action, suit, or proceeding to which he or she may be a party or in
which he or she may be involved by reason of any action taken or failure to act
under the Plan or any Award agreement, and (ii) from any and all amounts paid by
him or her in settlement thereof, with the Company’s approval, or paid by him or
her in satisfaction of any judgment in any such claim, action, suit, or
proceeding against him or her, provided he or she shall give the Company an
opportunity, at its own expense, to handle and defend the same before he or she
undertakes to handle and defend it on his or her own behalf.  The foregoing
right of indemnification shall not be exclusive of any other rights of
indemnification to which such persons may be entitled under the Company’s
Certificate of Incorporation or Bylaws, by contract, as a matter of law, or
otherwise, or under any power that the Company may have to indemnify them or
hold them harmless.
4.
GENERAL.

(a) General Eligibility.  Only Directors and Non-Employee Directors shall be
eligible to be granted Awards under the Plan.
(b) Restrictions on Shares.  Any Shares issued pursuant to an Award shall be
subject to such Company policies, rights of repurchase, rights of first refusal
and other transfer restrictions as the Board may determine.  Such restrictions
shall apply in addition to any restrictions that may apply to holders of Shares
generally and shall also comply to the extent necessary with applicable law.  In
no event shall the Company be required to issue fractional Shares under this
Plan.
(c) Beneficiaries.  A Participant may designate one or more beneficiaries with
respect to an Award by timely filing the prescribed form with the Company.  A
beneficiary designation may be changed by filing the prescribed form with the
Company at any time before the Participant’s death.  If no beneficiary was
designated or if no designated beneficiary survives the Participant, then after
a Participant’s death any vested Award(s) shall be transferred or distributed to
the Participant’s estate.
(d) Stockholder Rights.  A Participant, or a transferee of a Participant, shall
have no rights as a stockholder (including without limitation voting rights or
dividend or distribution rights) with respect to any Common Stock covered by an
Award until such person becomes entitled to receive such Common Stock, has
satisfied any applicable withholding or tax obligations relating to the Award
and the Common Stock has been issued to the Participant.  No adjustment shall be
made for cash or stock dividends or other rights for which the record date is
prior to the date when such Common Stock is issued.
(e) Termination of Service.  Unless the applicable Award agreement provides
otherwise (and in such case, the Award agreement shall govern as to the
consequences of a termination of Service for such Awards), if the Service of
Participant is terminated for any reason, then all unvested portions of any
outstanding Awards shall be forfeited without consideration as of the
Participant’s Separation From Service.
(f) Code Section 409A.  Notwithstanding anything in the Plan to the contrary,
the Plan and Awards granted hereunder are intended to comply with the
requirements of Code Section 409A and shall be interpreted in a manner
consistent with such intention.  If upon a Participant’s Separation From
Service, he/she is then a “specified employee” (as defined in Code
Section 409A), then solely to the extent necessary to comply with Code
Section 409A and avoid the imposition of taxes under Code Section 409A, the
Company shall defer payment of “nonqualified deferred compensation” subject to
Code Section 409A payable as a result of and within six (6) months following
such Separation From Service until the earlier of (i) the first business day of
the seventh month following the Participant’s Separation From Service, or
(ii) ten (10) days after the Company receives written confirmation of the
Participant’s death.  Any such delayed payments shall be made without interest.
(g) Electronic Communications.  Subject to compliance with applicable law and/or
regulations, an Award agreement or other documentation or notices relating to
the Plan and/or Awards may be communicated to Participants by electronic media.
(h) Unfunded Plan.  Insofar as it provides for Awards, the Plan shall be
unfunded.  Although bookkeeping accounts may be established with respect to
Participants who are granted Awards under this Plan, any such accounts will be
used merely as a bookkeeping convenience.  The Company shall not be required to
segregate any assets which may at any time be





--------------------------------------------------------------------------------





represented by Awards, nor shall this Plan be construed as providing for such
segregation, nor shall the Company or the Board be deemed to be a trustee of
stock or cash to be awarded under the Plan.
(i) Liability of Company.  The Company (or members of the Board) shall not be
liable to a Participant or other persons as to:  (i) the non-issuance or sale of
Shares as to which the Company has been unable to obtain from any regulatory
body having jurisdiction the authority deemed by the Company’s counsel to be
necessary to the lawful issuance and sale of any Shares hereunder; and (ii) any
unexpected or adverse tax consequence or any tax consequence expected, but not
realized, by any Participant or other person due to the grant, receipt, or
settlement of any Award granted hereunder.
(j) Reformation.  In the event any provision of this Plan shall be held illegal
or invalid for any reason, such provisions will be reformed by the Board if
possible and to the extent needed in order to be held legal and valid.  If it is
not possible to reform the illegal or invalid provisions then the illegality or
invalidity shall not affect the remaining parts of this Plan, and this Plan
shall be construed and enforced as if the illegal or invalid provision had not
been included.
(k) Tax Withholding.  A Participant shall make arrangements satisfactory to the
Company for the satisfaction of any withholding tax obligations that arise in
connection with his or her Award.  The Company shall not be required to issue
any Shares or make any cash payment under the Plan until any such obligations
are satisfied.
(l) Successor Provision.  Any reference to a statute, rule or regulation, or to
a section of a statute, rule or regulation, is a reference to that statute,
rule, regulation, or section as amended from time to time, both before and after
the Adoption Date and including any successor provisions.
5.
SHARES SUBJECT TO PLAN AND SHARE LIMITS.

(a) Basic Limitation.  The Common Stock issuable under the Plan shall be
authorized but unissued Shares or treasury Shares.  Subject to adjustment as
provided in Section 7, the maximum aggregate number of Shares that may be issued
under the Plan shall not exceed 1,500,000 Shares (the “Share Limit”).
(b) Share Utilization.  If Awards are forfeited or are terminated for any reason
other than being settled for consideration, then the Shares underlying such
forfeited Awards shall not be counted against the Share Limit. Only the number
of Shares actually issued in settlement of Restricted Stock Units shall be
counted against the Share Limit.  Any Shares that are delivered and any Awards
that are granted by, or become obligations of, the Company, as a result of the
assumption by the Company of, or in substitution for, outstanding awards
previously granted by another entity (as provided in Sections 6(h) shall not be
counted against the Share Limit.
(c) Dividend Equivalents.  Any dividend equivalents distributed under the Plan
shall not be counted against the Share Limit.
6.
TERMS AND CONDITIONS OF RESTRICTED STOCK UNITS.

(a) Restricted Stock Unit Agreement.  Each grant of Restricted Stock Units under
the Plan shall be evidenced by a Restricted Stock Unit Agreement between the
Participant and the Company.  Such Restricted Stock Units shall be subject to
all applicable terms and conditions of the Plan and may be subject to any other
terms and conditions that are not inconsistent with the Plan (including without
limitation any performance objectives).  The provisions of the various
Restricted Stock Unit Agreements entered into under the Plan need not be
identical.  Restricted Stock Units may be granted in consideration of a
reduction in the Participant’s other compensation.
(b) Number of Shares.  Each Restricted Stock Unit Agreement shall specify the
number of Shares to which the Restricted Stock Unit grant pertains and is
subject to adjustment of such number in accordance with Section 7.
(c) Payment for Awards.  Generally, no cash consideration shall be required of
the Award recipients in connection with the grant of an Award.
(d) Vesting Conditions.  Each Award of Restricted Stock Units may or may not be
subject to vesting.  Vesting shall occur, in full or in installments, upon
satisfaction of the conditions specified in the Restricted Stock Unit
Agreement.  A Restricted Stock Unit Agreement may provide for accelerated
vesting only in the event of a Change in Control.





--------------------------------------------------------------------------------





(e) Voting and Dividend Rights.  The holders of Restricted Stock Units shall
have no voting rights.  Prior to settlement or forfeiture, any Restricted Stock
Unit awarded under the Plan may, at the Board’s discretion, carry with it a
right to dividend equivalents.  Such right entitles the holder to be credited
with an amount equal to all cash or Common Stock dividends paid on one Share
while the Restricted Stock Unit is outstanding.  Dividend equivalents may be
converted into additional Restricted Stock Units.  Settlement of dividend
equivalents may be made in the form of cash, in the form of Shares, or in a
combination of both.  Prior to vesting of the Restricted Stock Units, any
dividend equivalents accrued on such unvested Restricted Stock Units shall be
subject to the same vesting conditions and restrictions as the Restricted Stock
Units to which they attach.
(f) Form and Time of Settlement of Restricted Stock Units.  Settlement of vested
Restricted Stock Units may be made in the form of Shares only.  The actual
number of Restricted Stock Units eligible for settlement may be larger or
smaller than the number included in the original Award.  Except as otherwise
provided in a Restricted Stock Unit Agreement or a timely completed deferral
election, vested Restricted Stock Units shall be settled within thirty days
after vesting.  The distribution may occur or commence when all vesting
conditions applicable to the Restricted Stock Units have been satisfied or have
lapsed, or it may be deferred, in accordance with applicable law, to a later
specified date.  The amount of a deferred distribution may be increased by an
interest factor or by dividend equivalents.  Until an Award of Restricted Stock
Units is settled, the number of such Restricted Stock Units shall be subject to
adjustment pursuant to Section 7.
(g) Creditors’ Rights.  A holder of Restricted Stock Units shall have no rights
other than those of a general creditor of the Company.  Restricted Stock Units
represent an unfunded and unsecured obligation of the Company, subject to the
terms and conditions of the applicable Restricted Stock Unit Agreement.
(h) Modification or Assumption of Restricted Stock Units.  Within the
limitations of the Plan, the Board may modify or assume outstanding Restricted
Stock Units or may accept the cancellation of outstanding Restricted Stock Units
(including stock units granted by another issuer) in return for the grant of new
Restricted Stock Units for the same or a different number of Shares.  No
modification of a Restricted Stock Unit shall, without the consent of the
Participant, impair his or her rights or increase his or her obligations under
such Restricted Stock Unit.
(i) Assignment or Transfer of Restricted Stock Units.  Except as provided in
Section 4(c), or in a Restricted Stock Unit Agreement, or as required by
applicable law, Restricted Stock Units shall not be anticipated, assigned,
attached, garnished, optioned, transferred or made subject to any creditor’s
process, whether voluntarily, involuntarily or by operation of law.  Any act in
violation of this Section 6(i) shall be void.  However, this Section 6(i) shall
not preclude a Participant from designating a beneficiary pursuant to
Section 4(c) nor shall it preclude a transfer of Restricted Stock Units pursuant
to Section 4(c).
7.
ADJUSTMENTS.

(a) Adjustments.  In the event of a subdivision of the outstanding Shares, a
declaration of a dividend payable in Shares, a declaration of a dividend payable
in a form other than Shares in an amount that has a material effect on the price
of Shares, a combination or consolidation of the outstanding Shares (by
reclassification or otherwise) into a lesser number of Shares, a stock split, a
reverse stock split, a reclassification or other distribution of the Shares
without the receipt of consideration by the Company, of or on the Common Stock,
a recapitalization, a combination, a spin-off or a similar occurrence, the Board
shall make equitable and proportionate adjustments to:
(i) the Share Limit specified in Section 5(a);
(ii) the number and kind of securities available for Awards under Section 5;
(iii) the number and kind of securities covered by each outstanding Award; and
(iv) the number and kind of outstanding securities issued under the Plan.
(b) Participant Rights.  Except as provided in this Section 7, a Participant
shall have no rights by reason of any issue by the Company of stock of any class
or securities convertible into stock of any class, any subdivision or
consolidation of shares of stock of any class, the payment of any stock dividend
or any other increase or decrease in the number of shares of stock of any
class.  If by reason of an adjustment pursuant to this Section 7, a
Participant’s Award covers additional or different shares of stock or
securities, then such additional or different shares and the Award in respect
thereof shall be subject to all of the terms, conditions and restrictions which
were applicable to the Award and the Shares subject to the Award prior to such
adjustment.





--------------------------------------------------------------------------------





(c) Fractional Shares.  Any adjustment of Shares pursuant to this Section 7
shall be rounded down to the nearest whole number of Shares.  Under no
circumstances shall the Company be required to authorize or issue fractional
shares.  To the extent permitted by applicable law, no consideration shall be
provided as a result of any fractional shares not being issued or authorized.
8.
EFFECT OF A CHANGE IN CONTROL.

(a) Merger or Reorganization.  In the event that there is a Change in Control
and/or the Company is a party to a merger or acquisition or reorganization or
similar transaction, outstanding Awards shall be subject to the merger agreement
or other applicable transaction agreement.  Such agreement may provide, without
limitation, that subject to the consummation of the applicable transaction, for
the assumption (or substitution) of outstanding Awards by the surviving
corporation or its parent, for their continuation by the Company (if the Company
is a surviving corporation), for accelerated vesting or for their cancellation
with or without consideration, in all cases without the consent of the
Participant.
(b) Acceleration.  Except as otherwise provided in an applicable Restricted
Stock Unit Agreement (and in such case the applicable Restricted Stock Unit
Agreement shall govern), in the event that a Change in Control occurs, then all
then-outstanding Awards shall fully vest as of immediately before such Change in
Control.
9.
LIMITATIONS ON RIGHTS.

(a) Retention Rights.  Neither the Plan nor any Award granted under the Plan
shall be deemed to give any individual a right to remain in Service as an
Employee, Consultant, Director or Non-Employee Director or to receive any other
Awards under the Plan.  The Company and its Parents and Subsidiaries and
Affiliates reserve the right to terminate the Service of any person at any time,
and for any reason, subject to applicable laws, the Company’s Certificate of
Incorporation and Bylaws.
(b) Regulatory Requirements.  Any other provision of the Plan notwithstanding,
the obligation of the Company to issue Shares or other securities under the Plan
shall be subject to all applicable laws, rules and regulations and such approval
by any regulatory body as may be required.  The Company reserves the right to
restrict, in whole or in part, the delivery of Shares or other securities
pursuant to any Award prior to the satisfaction of all legal requirements
relating to the issuance of such Shares or other securities, to their
registration, qualification or listing or to an exemption from registration,
qualification or listing.
(c) Clawback Policy.  The Board may (i) cause the cancellation of any Award,
(ii) require reimbursement of any Award by a Participant and (iii) effect any
other right of recoupment of equity or other compensation provided under this
Plan or otherwise in accordance with Company policies and/or applicable law
(each, a “Clawback Policy”).  In addition, the Board may require that a
Participant repay to the Company certain previously paid compensation, whether
provided under this Plan or an Award Agreement or otherwise, in accordance with
the Clawback Policy.
10.
DURATION AND AMENDMENTS.

(a) Term of the Plan.  The Plan shall terminate on December 31, 2022 unless
earlier terminated pursuant to this Section 10.  This Plan will not in any way
affect outstanding awards that were issued under any other Company equity
compensation plans.  For the avoidance of doubt, to the extent approval of the
Company’s stockholders has not been obtained within 12 months after the date the
Plan, as amended, is adopted by the Board, the Plan shall continue in effect as
if the Plan had not been amended.
(b) Right to Amend or Terminate the Plan.  The Board may amend or terminate the
Plan at any time and for any reason subject to obtaining stockholder approval
only to the extent required by applicable law or by the rules of an applicable
stock exchange.  No Awards shall be granted under the Plan after the Plan’s
termination.  In addition, no such amendment or termination shall be made which
would impair the rights of any Participant, without such Participant’s written
consent, under any then-outstanding Award.  In the event of any conflict in
terms between the Plan and any Award agreement, the terms of the Plan shall
prevail and govern.
11.
EXECUTION.

To record the adoption of the Plan by the Board, the Company has caused its duly
authorized Officer to execute this Plan on behalf of the Company.
 





--------------------------------------------------------------------------------





 
MITEK SYSTEMS, INC., a Delaware corporation
 
By:
/s/ James B. DeBello
 
 
James B. DeBello
 
 
President, Chief Executive Officer and
 
 
Chief Financial Officer






